PER CURIAM.
The petition is granted and Charles E. Donald is hereby afforded a belated appeal of the order denying motion for postcon-viction relief in case number 16-2001-CF-4847 in the Circuit Court for Duval County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The court is directed to appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
WOLF, BENTON, and HAWKES, JJ., concur.